FILE COPY




                                  COURT OF APPEALS
                                      SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                                  CLERK
 TERRIE LIVINGSTON                    TIM CURRY CRIMINAL JUSTICE CENTER          DEBRA SPISAK
                                           401 W. BELKNAP, SUITE 9000
JUSTICES                                 FORT WORTH, TEXAS 76196-0211          CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                             LISA M. WEST
  ANNE GARDNER                                 TEL: (817) 884-1900
  SUE WALKER                                                                   GENERAL COUNSEL
  BILL MEIER                                  FAX: (817) 884-1932               CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                            www.txcourts.gov/2ndcoa



                                        October 21, 2015

                                        Corrected Notice

    Debra A. Windsor                                     Anthony Hamilton Green
    Assistant District Attorney                          209 S. Jennings Ave.
    401 W. Belknap St.                                   Fort Worth, TX 76104
    Fort Worth, TX 76196-0201                            * DELIVERED VIA E-MAIL *
    * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-14-00392-CR
                                          02-14-00393-CR
                                          02-14-00394-CR

                 Trial Court Case Number:        1340778D
                                                 1340779D
                                                 1340780D

    Style:       Brooks L. Burtson
                 v.
                 The State of Texas

          The State’s brief has been filed under the date of Thursday, October 15,
    2015 in the above referenced cause.

                                                 Respectfully yours,

                                                 DEBRA SPISAK, CLERK


                                                 By: Rene Wallace, Deputy Clerk